Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 06/29/2020. 
Claims 1-20 are presented for examination. 
The examiner has considered references in applicant’s IDS form 1449 received on 06/29/2020. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system, method and computer, which are statutory classes of invention.    
Nevertheless, independent claim 9 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or store stock notifying the customer with the stock information, in this case. The independent claims recite the receiving, and if a store visit of the customer … steps, which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of store stock notifying the customer with the stock information using these additional elements: database, and processor. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, and processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 9-16 are rejected under 35 U.S.C. 101.  Based on Supreme Court precedent and recent Federal Circuit decisions, a 35 U.S.C § 101 process should (1) be tied to a particular machine or (2) transform underlying subject matter (such as an article or materials) to a different state or thing or (3) otherwise not be an abstract idea.  Bilski v Kappos; Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780,787-88 (1876). 
An example of a method claim that would not qualify as a statutory process would be a 
Here, applicant’s method steps are not tied to a particular machine and do not perform a transformation.  There is no clear indication that the method is not directed to an abstract idea. Thus, the claims are non-statutory.
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Fukuda et al. “US 2017/0352085 A1” (Fukuda).
Regarding Claim 9:  A store stock notifying method, comprising:
receiving registration of a purchase planned commodity from a customer registered in a customer information database (at least see Fukuda Abstract; Fig. 1; [0008]), and
if a store visit of the customer is detected by a customer store visit detecting component, acquiring stock information of the purchase planned commodity from a commodity stock database (at least see Fukuda Abstract; Figs. 1-2; [0047]).
Regarding Claim 10:  The store stock notifying method according to claim 9, further comprising: displaying the stock information on a storefront terminal (at least see Fukuda [0008]-[0011]).
Regarding Claim 11:  The store stock notifying method according to claim 9, further comprising: transmitting the stock information to a portable information terminal carried by the customer (at least see Fukuda [0009]).
Regarding Claim 12:  The store stock notifying method according to claim 11,
further comprising: transmitting the stock information to the portable information terminal via an electric communication line (at least see Fukuda [0011]).
Regarding Claim 13:  The store stock notifying method according to claim 11, further comprising: wirelessly transmitting the stock information to the portable information terminal (at least see Fukuda [0022]).
Regarding Claim 14:  The store stock notifying method according to claim 9, further comprising: if a stock quantity of the purchase planned commodity is smaller than a purchase planned quantity, acquiring information concerning a substitute of the purchase planned (at least see Fukuda [0005]).
Regarding Claim 15:  The store stock notifying method according to claim 9, further comprising generating a list of the purchase planned commodities for the customer (at least see Fukuda Fig. 3).
Regarding Claim 16:  The store stock notifying method according to claim 11, further comprising: generating a list of the purchase planned commodities for the customer; and sending the list of the purchase planned commodities to the portable information terminal carried by the customer (at least see Fukuda [0011]).
Regarding Claims 1-8 and 17-20:  all limitations as recited have been analyzed and rejected with respect to claims 9-16.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627